/¢'

Case 1:18--cr -00891- VSB Document 6 Filed_1_2/20/18 Page_ 1 _o_f_ 2__

>csaw\_' 1
0 1

n T`
() kll\.r."

UNITED sTATEs DISTRICT cOURT ll(j{Ri)\le\th’FlLt[)

SOUTHERN DISTRICT OF NEW YORK
_______________x 1DOC#IM ~’\
7
. HDAH 11 MD 1@1112M&,
UNITED STATES OF AMERICA : ;:v:;f:;:;;~"'“““”“""“~~
LIMITED UNSEALING ORDER

__-_--»-' w

_V._.

18 Cr.

ZHU HUA,
a/k/a “Afwar,”
a/k/a “CVNX,”
a/k/a “Alayos,”
a/k/a “Godkiller,” and
ZHANG SHILONG,
a/k/a “Baobeilong,”
a/k/a “Zhang Jianguo,”
a/k/a “Atreexp,”

 

Defendants.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorney Sagar K. Ravi;

WHEREAS the Indictment and arrest warrants in the above-
captioned case are currently sealed; and

WHEREAS the United States Attorney's Office has applied to
have the Indictment and arrest warrants unsealed for the limited
purposes of consulting with and providing notice to the victims of
the offenses charged in the Indictment, and allowing the United
States Attorney's Office and the Department of Justice to transmit
the Indictment and arrest warrants to representatives from the
Department of State, other U.S. federal agencies, and foreign

authorities, including but not limited to law enforcement,

Case 1:18-Cr-OO891-VSB Document 6 Filed 12/20/18 Page 2 of 2

intelligence and diplomatic authorities, for purposes of

effectuating provisional arrest warrants, requests made under-

Mutual Legal Assistance Treaties, extradition requests and
coordinating federal government and law enforcement and other U.S.
and foreign government activity prior to unsealing of the
Indictment, including remediation actions, and to provide
information about the Indictment to the victims of offenses charged
in the Indictment who have an interest in. preparing for the
Indictment to be public; it is hereby

ORDERED that the Indictment and arrest warrants in this matter
be unsealed for the limited purposes described in the preceding
paragraph; and it is further

ORDERED that the Indictment, arrest warrants, and this Order

shall remain under seal until further Order from the Court.

Dated: New York, New York
December 17, 2018

M%/,»~

HoNo§ABLE DEBRA FREEMAN
UNITED sTATEs MAGISTRATE JUDGE

 

